Let me begin by congratulating you, Sir, on your election as President of the General Assembly at its seventieth session. You have the full support of Finland in your important task.
We are celebrating the seventieth anniversary of the United Nations. The Charter of the United Nations was written in a world that lay in ruins after the Second World War. Today, we must face our challenges with the same determination our predecessors had in 1945. By adopting the ambitious new 2030 Agenda for Sustainable Development (resolution 70/1) we are taking equally, or even more important steps, for humankind.
This year also marks the sixtieth anniversary of Finland’s membership of the Organization. Finland joined a family of countries that care and shoulder their responsibilities. We felt this concern when Finnish national composer Jean Sibelius passed away in 1957. The General Assembly decided to honour him with a moment of silence. The President of the Assembly at that session, Mr. Leslie Munro, described how Sibelius belonged to the whole world. We also understood what shouldering responsibility means by participating in the first United Nations peacekeeping operation in Suez.
We are now facing an extremely dangerous crisis in Syria, Iraq and parts of North Africa. We are also witnessing an unprecedented humanitarian catastrophe unlike any other since the Second World War. The Islamic State in Iraq and the Levant (ISIL) and its horrendous terror are a direct by-product of the conflicts in Syria and Iraq. It threatens the peace and stability of the Middle East, Africa and even Europe. We are facing a new era of migration, largely due to wars and conflict. Around 60 million refugees, the largest number since the Second World War, clearly attest to this.
The current refugee situation in the Middle East, in many parts of Africa and in the Mediterranean is unbearable for everyone. Although neighbouring countries bear the heaviest burden, the refugee crisis is causing serious political tension in Europe. Finland is also receiving a very high number of asylum-seekers. Not providing assistance is not an option for us, but we have to find more effective and sustainable ways to help those in need. Resolving the conflict in Syria and elsewhere is essential to any lasting solution. The international community must show that it cares. The Security Council and the countries in the region in particular must work together to find a political solution to the crisis in Syria. Finland welcomes all constructive efforts that pave the way for realistic, workable and lasting peace within a framework of international cooperation. Finland also remains committed to the work of the Global Coalition to Counter ISIL.
The conflict in Ukraine has not been resolved, although an agreement to this end has been approved. We welcome the steps taken towards the implementation of the Minsk agreement. All illegal measures, such as the annexation of Crimea to Russia, cannot and must not be accepted.
These conflicts are not the only ones. Last year alone, there were 42 armed conflicts that resulted in approximately 180,000 fatalities. Wars and their consequences continue to threaten stability far beyond the war zone itself. United Nations peace operations are at the very heart of its efforts to maintain international peace and security, yet the scope and complexity of today’s violent conflicts have surpassed the ability of the international community to address them properly. Critical thinking, flexibility and decisive action are needed to manage and resolve those crises. The initiative to carry out major reviews of the United Nations peace and security architecture was therefore most timely.
15-29431 11/51

A/70/PV.16 29/09/2015
I very much welcome the excellent report produced by President Ramos-Horta’s High-level Independent Panel on Peace Operations (A/70/357). It rightly stresses the primacy of politics; political solutions must always guide the deployment of United Nations peace operations. The United Nations prevention and mediation capacities must be strengthened and sufficiently funded. Finland is proud to have contributed to that shift of paradigm, especially by co-chairing the Group of Friends of Mediation, together with Turkey. The Group of Friends will continue its efforts to advance the recommendations of the Panel. Since the beginning of its membership, Finland has contributed 50,000 men and women to United Nations peacekeeping operations. In per capita terms, we are the second-largest contributor in Europe, and we will further increase our contribution. We will shoulder our responsibility.
Let me add that this year also marks a major success of international diplomacy — the historic agreement reach on the Iran nuclear programme. We look forward to the swift implementation by Iran of all the nuclear measures and its full engagement with the International Atomic Energy Agency to resolve all outstanding issues.
Humankind faces the need for profound change. We cannot continue business as usual, which is a way of life transcends our planet’s boundaries and exhausts the Earth’s resources. We have all the facts at our disposal. For example, on global warming, it is up to us to act. We can choose or lose our future. I believe that we are on the right track. We have just adopted the new 2030 Agenda for Sustainable Development (resolution 70/1), which has the potential to transform the world. For the very first time, we have a real programme for sustainable development binding all Member States. Now it is up to us to implement that ambitious agenda.
I urge the United Nations to once again demonstrate its convening power. We must get everybody on board to make the commitments a reality. The private sector and civil society are in a key position to take the Agenda forward, together with Governments. Even individual persons have a role to play. Another vital step in tackling global challenges is yet to take place; I refer to the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change in Paris in December. Let us make it a success. We must care for our children and their children.
The post of the Secretary-General has been called the most impossible job in the world. Actually, it is not only a job — it is an institution of which the whole United Nations membership should feel a sense of ownership. Strong political leadership is required, especially in cases where the international community is unable to find common views. I very much welcome efforts to enhance the transparency and inclusiveness of the selection process of the next Secretary-General. As a nation that has championed gender equality throughout its 60-year United Nations membership, my country, Finland, expects to see many excellent female candidates for the position. It is high time that the other half of humankind took up that challenge.
